Citation Nr: 0622175	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, variously claimed as asthma, bronchitis, and 
pneumonia.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1974, and had subsequent reserve service.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he was exposed to hazardous 
chemicals, such as jet fuel and exhaust, during active 
service and such chemical exposure caused his current 
pulmonary problems.  Service personnel records reflect that 
he was an aircraft maintenance specialist. 

Service medical records covering his period of active duty 
are unavailable, according to a formal finding issued in May 
2003.  It was noted that, after exhausting all avenues, the 
veteran's active duty service medical records are 
unavailable, and as such, any further attempts to secure such 
records would be futile.

With regard to the etiology of the veteran's pulmonary 
disability, the record contains an August 1994 impression of 
mild restricted and obstructed pulmonary function tests; the 
private physician, Dr. Chang, stated that the veteran's 
restricted pattern was most likely due to his obesity.  The 
record also contains statements dated in December 2002 and 
March 2005 statements by Dr. Herskowitz which show a 
diagnosis of mild obstructive airway disease.  Dr. Herskowitz 
also noted the veteran's previous occupation as an aircraft 
repairman and concluded that part of the veteran's lung 
disease is "probably occupationally related and 
aggravated."  That physician also attributed the veteran's 
lung disability to his weight and hypertension.  

Further, the veteran attributes his current degenerative 
joint disease of the lumbar spine to the heavy lifting 
involved in carrying out his duties as an aircraft repairman 
during active service.  As noted above, the veteran's service 
medical records covering his active service are unavailable.  
However, the Board notes that the record contains an 
orthopedic examination report (for workers' compensation 
purposes) by Dr. Hambrecht dated in December 2001, and such 
physician indicated that "[i]t is medically probable that 
the diagnosis of lumbar spondylolysis has been accelerated by 
his occupation as an aircraft mechanic."  Also of record is 
a medical statement dated in January 2002 by Dr. Hassan, in 
which he stated that the nature of the veteran's work as an 
aircraft repairman "could very well have contributed to his 
considerable degenerative changes in the spine."  The 
veteran has testified that he was active in the Reserves as 
an aircraft mechanic from 1975 to 1988 and that his civilian 
occupation was aircraft mechanic from 1974 to 1995.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and clarify the etiology of any 
currently diagnosed pulmonary disability.   

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed pulmonary disability 
was incurred or aggravated during the 
veteran's active service.  All necessary 
tests should be conducted.  The veteran's 
claims folder should be available for 
review in conjunction with the 
examination, and the examiner is 
specifically requested to reconcile the 
findings with the private opinions 
provided in the August 1994 report (Dr. 
Chang), and statements dated in December 
2002 and March 2005 statements (Dr. 
Herskowitz).  The examiner should note 
that the veteran's military occupational 
specialty in service, including the 
Reserves, was aircraft mechanic and that 
he worked as a civilian aircraft mechanic 
from 1974 to 1995.   

All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  The RO should also schedule the 
veteran for a VA examination of the spine 
to determine the etiology of the 
veteran's degenerative joint disease of 
the lumbar spine.  

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's degenerative joint disease of 
the lumbar spine was incurred or 
aggravated during active service.  All 
necessary tests should be conducted.  The 
veteran's claims folder should be 
available for review in conjunction with 
the examination, and the examiner is 
specifically requested to reconcile any 
findings with the opinion of Dr. 
Hambrecht in a December 2001 orthopedic 
report, and of Dr. Hassan in a January 
2002 report.  The examiner should note 
that the veteran's military occupational 
specialty in service, including the 
Reserves, was aircraft mechanic and that 
he worked as a civilian aircraft mechanic 
from 1974 to 1995.   

All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for 
entitlement to service connection for a 
pulmonary disability and degenerative 
joint disease of the lumbar spine.  If 
the benefits sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


